                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

WILLIAM SCHNEIDER, DAVID
SCHWANINGER, and DEWANE SPILKER,
                                                                      8:99CV315
                       Plaintiffs,

        vs.                                                            ORDER

UNITED STATES OF AMERICA,

                       Defendant.


       This matter is before the Court on plaintiffs' notice of defendant's non-payment and

plaintiffs' resulting inability to file a stipulation of dismissal pursuant to Filing No. 539. Filing

No. 540.      Plaintiff alleges that defendant has failed to perform under the settlement

agreements entered into on November 13, 2020. See Filing No. 527.                 An agreement in

principle was reached on December 3, 2020 and was approved by the Department of Justice

on April 23, 2021. Filing Nos. 529 and 538. The Court entered an Order setting the deadline

for filing the dismissal as May 28, 2021. Filing No. 539. To date, argues plaintiffs, the United

States has not made the required payments and has not indicated when those payments

will be made.

       The Court agrees that that this matter has dragged on for quite some time. The Court

will order that the payments be made by June 7, 2021. Failure to make these payments will

result in possible sanctions, as requested by the plaintiff. To ensure timely payment, hearing

in this matter is hereby set before the undersigned on June 11, 2021 at 3:30 PM. Counsel

for the parties shall be present for the hearing.

       Dated this 2nd day of June, 2021.

                                                    BY THE COURT:

                                                    s/ Joseph F. Bataillon
                                                    Senior United States District Judge
